                         Case 2:20-cv-00312-JAD-EJY Document 22
                                                             21 Filed 04/01/21
                                                                      03/30/21 Page 1 of 2
                                                                                         3




                    1 MARC S. CWIK, ESQ.
                      Nevada Bar No. 006946
                    2 ADAM J. PERNSTEINER, ESQ.
                      Nevada Bar No. 007862
                    3
                      LEWIS BRISBOIS BISGAARD & SMITH LLP
                    4 6385 S. Rainbow Boulevard, Suite 600
                      Las Vegas, Nevada 89118
                    5 PH: 702.893.3383
                      FAX: 702.893.3789
                    6 E-Mail: Marc.Cwik@lewisbrisbois.com

                    7 E-Mail: Adam.Pernsteiner@lewisbrisbois.com

                    8 Attorneys for Defendant Mitchell Reed Sussman

                    9
                   10                                     UNITED STATES DISTRICT COURT
                   11                                         DISTRICT OF NEVADA
                   12

                   13 SOLEIL MANAGEMENT, LLC, et al.,                     CASE NO.:         2:20-cv-00312-JAD-EJY
                   14                                                     STIPULATION AND ORDER TO
                                            Plaintiffs,
                                                                          EXTEND TIME FOR DEFENDANT
                   15                                                     MITCHELL REED SUSSMAN TO FILE
                                 vs.                                      REPLY TO PLAINTIFFS’ OPPOSITION
                   16                                                     TO MOTION TO DISMISS [ECF NO. 11 ]
                        MITCHELL REED SUSSMAN, et al.,
                   17                                                     (First Request)
                                            Defendants.
                   18
                                                                                          ECF No. 21
                   19            IT    IS     HEREBY      STIPULATED   between    Defendant    Mitchell   Reed    Sussman
                   20 (“Defendant”), by and through his counsel of record, Marc S. Cwik, Esq., and Adam J.

                   21 Pernsteiner, Esq., of the law firm LEWIS BRISBOIS BISGAARD & SMITH LLP and Plaintiffs

                   22 Soleil Management, LLC, Club De Soleil Vacation Club, and Tahiti Village Vacation Club

                   23 (“Plaintiffs”), by and through their counsel of record Jeffrey R. Hall and Joshua O. Igeleke, Jr., of

                   24 the law firm HUTCHISON & STEFFEN, PLLC pursuant to LR 7-1 and 7-2(b), that the time for

                   25 Defendants to file their Reply to Plaintiffs’ Opposition to Motion to Dismiss [ECF No. 11] is

                   26 hereby extended up to and including Friday, April 16, 2021. An extension is necessitated due to

                   27 Defendant’s counsel being out of town the week of March 29 and to allows sufficient time to

                   28 consult with Defendant.
LEWIS
BRISBOIS
BISGAARD
& SMITH LLP             4815-0015-4339.1
ATTORNEYS AT LAW
                         Case 2:20-cv-00312-JAD-EJY Document 22
                                                             21 Filed 04/01/21
                                                                      03/30/21 Page 2 of 2
                                                                                         3




                   1

                   2             This is the first request for an extension and it is not intended to cause delay, but made in
                   3 good faith after discussions between counsel.

                   4
                        DATED this 30th day of March 2021.                  DATED this 30th day of March 2021.
                   5
                     LEWIS BRISBOIS BISGAARD & SMITH                        HUTCHISON & STEFFEN, PLLC
                   6 LLP

                   7
                        By:     /s/ Marc S. Cwik                            By:     /s/ Jeffrey R. Hall
                   8          MARC S. CWIK, ESQ.                                  JEFFREY R. HALL, ESQ.
                              Nevada Bar No. 006946                               Nevada Bar No. 009572
                   9          ADAM J. PERNSTEINER, ESQ.                           JOSHUA O. IGELEKE, JR., ESQ.
                              Nevada Bar No. 007862                               Nevada Bar No. 013506
                   10         6385 S. Rainbow Bld., Suite 600                     10080 West Alta Drive, Suite 200
                              Las Vegas, NV 89118                                 Las Vegas, Nevada 89145
                   11
                              Attorney for Defendant,                             Attorneys For Plaintiffs,
                   12         MITCHELL REED SUSSMAN                               SOLEIL MANAGEMENT, LLC, CLUB DE
                                                                                  SOLEIL VACATION CLUB, AND TAHITI
                   13                                                             VILLAGE VACATION CLUB
                   14

                   15
                                                                       ORDER
                   16

                   17            IT IS SO ORDERED.

                   18
                                                               ________________________________________
                   19                                          UNITED STATES DISTRICT COURT JUDGE
                   20                                          Dated: __________
                                                                       4/1/2021
                   21

                   22

                   23

                   24

                   25

                   26

                   27

                   28
LEWIS
BRISBOIS
BISGAARD
& SMITH LLP
ATTORNEYS AT LAW        4815-0015-4339.1                                  2
